DETAILED ACTION
This is the first office action on the merits in this application. The claims of June 3, 2020, are under consideration. Claims 1-22 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-5, 9-17, 21 and 22 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Baynham (US 2006/0278049 A1).
Regarding claim 1, Baynham teaches a screw assembly as at fig. 8.  The assembly includes: 
a bone screw 50 having a head (bullet shaped portion at top of fig. 8; turret 51 attached thereto) at a proximal end (up in fig. 8) thereof and an elongated threaded portion (unlabeled, down in fig. 8) extending distally from the head along a longitudinal axis of the bone screw. The head having a proximal end at 51 including an engagement interface 52/53 the engagement interface having an arrangement of a plurality of cylindrically-shaped protruding members 53 extending along a longitudinal direction of the bone screw with a plurality of recessed regions 52 defined therebetween. A proximal end of each of the protruding members includes a respective dome-shaped sloping portion (as can be seen at fig. 8; one dome on top of each of the four elements 53) sloping transversely to the longitudinal axis of the bone screw – examiner considers the dome portions to be sloping generally outwardly from 51 relative to the longitudinal axis of the screw 50.
Baynham does not teach the screw being a pedicle screw, but does teach the screw for use in bone ([0005], etc.) There is no reason that the screw cannot be driven into a patient’s pedicle. 
Regarding claims 2 and 3, portion 51 is considered to be a central projection (projecting from the head). This portion is disposed between the protruding members 53 and extends from the head along the longitudinal axis of the screw. Central projection 51 includes a radially outer surface extending circumferentially about the central projection 51. The plurality of protruding members 53 are formed on the radially outer surface of 51 and protrude radially outwardly therefrom away from the longitudinal axis of the screw 50. 
Regarding claims 4 and 5, the bone screw head includes a flat surface oriented proximally (portions of surface around 51 are flat) such that the protruding members 53 extend proximally from the flat surface along the longitudinal direction. The head includes a convex spherical exterior surface positioned distally of the flat surface (seen in fig. 8). 


    PNG
    media_image1.png
    619
    731
    media_image1.png
    Greyscale

Regarding claim 9, Baynham teaches the limitations of claim 1, and further teaches a driver 40 at fig. 7. The screwdriver 40 includes a shaft 42 having a screw engaging end (down in fig. 7) engageable with the head 50 of the bone screw. The screw engaging end includes a second engagement interface 43-47 adapted to mate with the engagement interface 52/53 of the bone screw in a mated configuration. The threaded portion of the bone screw can be advanced into bone in response to rotation of the screwdriver 40. 
The second engagement interface of the screwdriver 43-47 includes an arrangement of a plurality of cylindrically-shaped second protruding members 43 
The sloping portions at the proximal ends of the protruding members (domes) of the bone screw are arranged to engage the screw engaging end of the screwdriver 40 so as to cause the engagement interface 52/53 and the second engagement interface 43-47 to move into alignment such that the engagement interface mates with the second engagement interface in the mated configuration (the rounded surfaces cause the driver and screw to become aligned; [0028], [0011], [0029]. 
When the engagement interface 52-53 mates with the second engagement interface 43-47 in the mated configuration, the recessed regions 52 of the bone screw receive the second protruding members 44-47 of the screwdriver 40, and the second recessed regions 43 of the screwdriver receive the protruding members 53 of the bone screw.

Regarding claim 10, Baynham teaches a screw assembly as at fig. 8. The assembly includes 
a bone screw having a head 50 at a proximal end (up in fig. 8) thereof and an elongated threaded portion extending distally from the head along a longitudinal axis of the bone screw (down in fig. 8). The head 50 has a proximal end including an engagement interface 52/53. The engagement interface 52/53 has an arrangement of a plurality of sloping features (edges of 53 “dome” portions) spaced apart circumferentially around the longitudinal axis. Each 3Application No.: 16/828,239Docket No.: SPINE 3.0-516 CCDCsloping feature of each element 53 having a first sloping portion sloping in a first circumferential direction with respect to the longitudinal 
Baynham does not teach the screw being a pedicle screw, but does teach the screw for use in bone ([0005], etc.) There is no reason that the screw cannot be driven into a patient’s pedicle. 
Regarding claim 11, the engagement interface 52/53 further includes a plurality of recessed regions 52 spaced apart circumferentially around the longitudinal axis such that each recessed region is positioned between two adjacent ones of the sloping features 53, and wherein the first and second sloping portions of each sloping feature 53 slope distally into a respective recessed region.
Regarding claim 12, each sloping feature of each element 53 is located at a proximal end of a respective protruding member 53 of the engagement interface 52/53, the protruding members 53 extending along a longitudinal direction of the bone screw with the plurality of recessed regions 52 defined therebetween.
Regarding claim 13, each sloping feature of each element 53 is located at a proximal end of a respective protruding member 53 of the engagement surface 52/53, the protruding members spaced apart circumferentially around the longitudinal axis and extending along a longitudinal direction of the bone screw.
Regarding claim 14, the engagement interface 52/53 includes a central projection 51 centrally disposed between the plurality of protruding members 53 and extending along the longitudinal axis of the bone screw, the central projection 51 defining a radially 
Regarding claim 15, the bone screw head 50 includes a flat surface oriented proximally such that the protruding members 53 extend proximally from the flat surface along the longitudinal direction.
Regarding claim 16, the bone screw head 50 includes a convex spherical exterior surface positioned distally of the flat surface (see marked up fig.).
Regarding claim 17, the engagement interface 52/53 includes a central projection 51 centrally disposed between the plurality of sloping features of each element 53 and extending along the longitudinal axis of the bone screw.
Regarding claim 21, Baynham teaches the limitations of claim 10, and further teaches a screwdriver 40 as at fig. 7 including a shaft 42 having a screw engaging end engageable with the head 50 of the bone screw. The screw engaging end includes a second engagement interface 43-47 complimentary to the shape of the engagement interface 52-53 of the bone screw such that the engagement interface and the second engagement interface are adapted to mate with one another in a mated configuration. The threaded portion of the bone screw can be advanced into bone in response to rotation of the screwdriver. 
The sloping features of elements 53 of the engagement interface 52/53 of the bone screw are arranged to engage the screw engaging end of the screwdriver so as to cause the engagement interface and the second engagement interface to move into 
Regarding claim 22 each sloping feature of elements 53 of the engagement interface 52/53 of the bone screw is located at a proximal end of a respective protruding member 53 of the engagement interface 52/53. The protruding members 53 extend along a longitudinal direction of the bone screw and are spaced apart circumferentially around the longitudinal axis with a plurality of recessed regions 52 defined therebetween. 
The second engagement interface 43-47 of the screwdriver 40 includes an arrangement of a plurality of second protruding members 43 extending along a longitudinal direction of the screwdriver shaft 42 with a plurality of second recessed regions 44-47 defined therebetween.
When the engagement interface 52/53 mates with the second engagement interface 43-47 in the mated configuration, the recessed regions 52 of the bone screw receive the second protruding members 43 of the screwdriver 40, and the second recessed regions 44-47 of the screwdriver 40 receive the protruding members 53 of the bone screw.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-8 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baynham in view of Landry et al. (US 2004/0138662 A1).
Regarding claims 6-8 and 18-20, Baynham teaches the limitations of claims 1 and 10, but fails to teach the screw including a coupling element adapted to receive a stabilizing rod therein. 
Landry teaches a bone screw 108 at fig. 3 being utilized with a coupling element 112 in fig. 2 capable of use with a stabilizing rod 104 as in fig. 16. The coupling element meets with a spherical surface of the screw 108 and another element 110 such that the elements are pivotable relative to one another as in figs. 11-12B. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to utilize the Landry coupling element 112 with the bone screw of Baynham by correlating sizing of the two elements, and placing 112 of Landry onto the head 50 of Baynham, and utilizing the other Landry components to cause them to remain fixed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/           Primary Examiner, Art Unit 3799